Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claim 1, 4-14 and 19-35 is pending.
Claims 5, 6, 8-10 13-14, 19-26 and 34-35 is withdrawn.
Claims 1, 4, 7, 11-12 and 27-33 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.
 
Action Summary
Claims 1, 4, 7, 11-12, 27-31 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Atri (Cumulative, additive benefits of memantine/donepezil combination over component monotherapies in moderate to severe Alzheimer’s dementia: a pooled area under the curve analysis, Alzheimer's Research & Therapy (2015) 7:28, pages 1-12) and Nirogi (US 2014/0135304) of record is maintained.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atri (Cumulative, additive benefits of memantine/donepezil combination over component monotherapies in moderate to severe Alzheimer’s dementia: a pooled area under the  as applied to claims 1-4, 7, 11-12, 27-31 and 33 above, and further in view of Doody (Safety and Tolerability of Donepezil at Doses up to 20 mg/day, Drugs Aging 2008; 25 (2): 163-174) is maintained.

Response to Arguments
	Applicant argue that it would not be obvious to a person of ordinary skill in the art because compounds disclosed in Atri and Nirogi have opposite mechanism of action and teach away from combining a NMDA receptor antagonist and a histamine H3 receptor inverse agonist (antagonist) for treating cognitive disorders.  This argument has been fully considered but has not been found persuasive.  First, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  (See M.P.E.P. 2145).  Second, Atri teaches that It has been more than two decades since the first cholinesterase inhibitor (ChEI) was approved for Alzheimer’s disease (AD) dementia and more than a decade since an agent from a distinct pharmacological class of treatment — memantine, the uncompetitive N-methyl-D-aspartate (NMDA) receptor antagonist was approved.  And Nirogi teaches N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide dihydrochloride, N-4-admixture with pharmaceutical acceptable excipient. Nirogi teaches that the compounds are useful in the treatment of cognitive disorder, dementia. It would have been obvious to combine two antagonist (inverse agonist) (e.g. mematine with donepezil and N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide dihydrochloride) for the treatment of cognitive.  Additionally, applicants are respectively reminded that the instant claims are drawn to a composition and not a method of treating cognitive disorders.
	Applicant argue that a triple combination unexpectedly resulted in synergistic enhancement of cognitive effects.  This argument has been fully considered but has not been found persuasive.  Applicants has not demonstrated any unexpected results nor synergisim. And Atri disclose the combination of memantine and donepezil for the treatment of cognitive disorders. Nirogi teaches N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide dihydrochloride for the treatment of cognitive disorders.  It would have been obvious to combine three compounds (e.g. memantine, donepezil and N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide dihydrochloride) for the treatment of cognitive disorders, since all compounds are known in the art as effective treating cognitive disorders with a reasonable expectation of success absence evidence to the contrary.  Applicant point to figure 1 and figure 2 as evidence of unexpected results, however, neither figures are disclosed in the application. Only figure 3 is disclosed.  Therefore, the assertion of unexpected results or synergism has not been established.  Additionally, in looking to figure 3, shows the % 

Applicants again argue that the mere fact that Atri and Nirogi separately disclose compounds with positive cognitive effects does not make it obvious to combine them, and would not be obvious.  This argument has been fully considered but has not been found persuasive.  Atri teaches that It has been more than two decades since the first cholinesterase inhibitor (ChEI) was approved for Alzheimer’s disease (AD) dementia and more than a decade since an agent from a distinct pharmacological class of treatment — memantine, the uncompetitive N-methyl-D-aspartate (NMDA) receptor antagonist was approved.  Nirogi teaches N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide dihydrochloride, N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide (claim 3) are H3 receptor of the nervious system.  Nirogi teaches that the compounds are useful in the treatment of cognitive disorder, dementia. It would have been obvious to one of ordinary skills in the art to combine memantine, donepezil and N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide to treat dementia and/or Alzheimer’s disease, since all of the compounds are known in the art to treat Alzheimer’s and/or dementia with a reasonable expectation of success absence evidence to the contrary.
Applicants again argue that a person of ordinary skill in the art would not look to the teachings of Doody to determine the ideal dosing of donepezil when used in combination with H3 receptor inverse agonists and N-methyl- D-aspartate receptor 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious 

For the ease of the applicants, the previous rejection dated 2/1/2021 is reproduced below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 11-12, 27-31 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Atri (Cumulative, additive benefits of memantine/donepezil 

Atri teaches that It has been more than two decades since the first cholinesterase inhibitor (ChEI) was approved for Alzheimer’s disease (AD) dementia and more than a decade since an agent from a distinct pharmacological class of treatment — memantine, the uncompetitive N-methyl-D-aspartate (NMDA) receptor antagonist was approved (page 1, left column, first paragraph).  Atri teaches that results from this large pooled AUC analysis of randomized-trial data in moderate to severe A AD provide significant support that memantine add-on combination with donepezil provides benefits that are additive, compared with benefits of individual monotherapies, and that continue to accumulate over six months of treatment (page 11, conclusions). Atri teaches that memantine is administered in a dose of (immediate-release formulation, 10 mg/b.i.d., or extended-release formulation, 28 mg q.d.(table 1).
Atri does not disclose N-[4-(1-Cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4- yl)acetamide.
Nirogi teaches N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide dihydrochloride, N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide (claim 3) are H3 receptor of the nervious system (claim 12-14). Nirogi teaches that the compounds and their pharmaceutically acceptable salts thereof, in admixture with pharmaceutical acceptable excipient. Nirogi teaches that the compounds are useful in the treatment of cognitive disorder, dementia (claim 12-13).  Nirogi teaches 
It would have been obvious to one of ordinary skills in the art to combine memantine, donepezil and N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide to treat dementia and/or Alzheimer’s disease.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine memantine, donepezil and N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide composition cojointly in a formulation to treat dementia with a reasonable expectation of success absence evidence to the contrary.
	With regard to the dosing of memantine and N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide; Atri teaches that memantine is administered In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, cognitive disorders in a patient.
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for .  

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atri (Cumulative, additive benefits of memantine/donepezil combination over component monotherapies in moderate to severe Alzheimer’s dementia: a pooled area under the curve analysis, Alzheimer's Research & Therapy (2015) 7:28, pages 1-12) and Nirogi (US 2014/0135304) of record as applied to claims 1-4, 7, 11-12, 27-31 and 33 above, and further in view of Doody (Safety and Tolerability of Donepezil at Doses up to 20 mg/day, Drugs Aging 2008; 25 (2): 163-174) all are of record.
Atri and Nirogi as cited supra.
Neither Atri nor Nirogi disclose the dosage of Donepezil.
Doody teaches that Donepezil is licensed for the treatment of mild-to-moderate Alzheimer’s disease (AD) at doses of 5–10 mg/day and has recently been approved in the US for severe AD. Multiple studies have suggested that donepezil 10 mg/day provides additional cognitive and functional benefits over the 5 mg/ day dose. Higher doses of donepezil, if safe and well tolerated, might provide further benefits for patients with AD (abstract).  It would have been obvious to optimized the dosing of donepezil. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Conclusion

Claims 1, 4, 7, 11-12, 27-33 is rejected.
No claims are allowed.



COMMUNICATION

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627